DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/20 has been entered.
Claim Status and formal matters
The instant action is in response to papers filed 10/22/20.
Claims 30-43 and 45-51 are pending.
Claims 38-42 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2016.  It is noted in the election 12/13/2016 applicant elected GRM5, chr11:88016449-8802361, which is no longer present in the claim.  Thus the examiner has elected RET as the next species. The instant response has amended to the independent claim to be limited to DOC2a, thus this is considered species.  Thus claims 45, 47-451 are withdrawn as non-elected species. 

Claims 30-37, 43, 46 are being examined.
The previous art rejections are withdrawn as the cited prior art does not teach or render obvious DOC2a.
The objection to the claims has been withdrawn in view of the amendment.
The improper Markush rejection has been withdrawn in view the amendment of the amendment to delete an improper Markus group from the claim. 
The previous art rejection has been withdrawn in view of the amendment of the independent claim to be limited to DOC2A, which is not taught by the previously cited prior art.
Priority
The instant application was filed 12/10/2015 and is a continuation of 12/108652 filed 5/16/2011 which is a continuation in part of PCT/US2009/065652 filed 11/16/2009 which claims priority to provisional application 61/114,956 filed 11/14/2008.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e),  120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/114956, , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/114956 does not provide support for QPRT, DOC2A, TBX6.  Thus the instant claims are being given priority to the PCT filing.
Response to Arguments
The response provides no arguments to the priority issue.
Claim Objections
Claim 46 is objected to because of the following informalities:  
Claim 43 has been amended to require detection of a duplication or deletion in DOC2A.  Claim 46 depends from claim 43 and recites, “The method of claim 43 comprising detecting a deletion CNV comprising a portion of the RET gene.”  Claim 43 previously encompassed detecting RET.  However, the instant amendment deletes such limitation.  Thus claim 46 should be amended to clearly indicate it is further comprising detecting RET.
Claim 46 is objected to as it recites “RET” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
 Appropriate correction is required.
Response to Arguments
	This is a new ground of objection necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 43 has been amended to require detection of a duplication or deletion in DOC2A.  Claim 46 depends from claim 43 and requires the detection of a deletion CNV comprising a portion of the RET gene.  Thus the claims together require detection of a duplication or deletion in DOC2A and a portion of the RET gene in a single subject..  Review and searching of the specification failed to review support for the detection of a duplication or deletion in DOC2A and a portion of the RET gene in a single subject.  Thus the amendment has introduced new mater.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 43, 31-32, 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (The New England Journal of Medicine (2008) volume 358, pages 667-675) and  Marshall ( The American Journal of Human Genetics (2008) volume 82, pages 477-488)..
Weiss  teaches, “ We observed that 3 of 299 subjects with autism spectrum disorder from Iceland carried the 16p11.2 deletion, a finding that was consistent with the nd column).
  Weiss   teaches, “These novel methods have good power to detect deletions spanning at least 10 probes (approximately 30 kb) on the Affymetrix 5.0 platform.” (page 668, 2nd column, study design)
Weiss does not specifically teach the deletion of a portion of DOC2A.
However, Marshall teaches, “The 16p11.2 CNV region is particularly interesting because it is found at near to 1% frequency in our autism cohort and not controls. It also exhibits characteristics of a genomic disorder, including being flanked by a pair of segmental duplications with >99% identity, which likely mediate the deletion and duplication events through nonallelic homologous recombination (Figure S3). We found both duplication and deletions associated with ASD at this locus. Although no obvious genotype-phenotype correlation is so far obvious in the four families we have identified (Figure S5B), the deletion may be more penetrant because some unaffected individuals carry the duplication. Twenty-four genes map to the CNV interval, including five st column, bottom).  Thus Marshall teaches DOC2A is in16p11.2.
Designing probes which are equivalents to those taught in the art is routine experimentation. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design probes for detection of deletion of known markers, genes and/or chromosomal locations. As discussed above, the ordinary artisan would be motivated to have designed and tested new probes to obtain additional oligonucleotides that function to detect specific known markers, genes and/or chromosomal locations and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes from known markers, genes and/or chromosomal locations. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes using the teachings in the art at the time the invention was made. 
Therefore it would have been prima facie to one of ordinary skill in the art at the time the invention was made to use probes of Weiss to detect a deletion or duplication in 16p11.2 to detection a deletion of a portion of DOC2A in samples from schizophrenic subjects.  The artisan would be motivated to examine a genetic region in which copy number variations are implicated in schizophrenia to provide better diagnostics for the disease. The artisan would have a reasonable expectation of success as the artisan is detecting known nucleic acids or deletions of known nucleic acids by known methods.  
nd column, study design)
With regards to claim 32, Marshall teaches the use of blood samples (page 478, 2nd column, top). 
With regards to claim 36-37, Marshall teaches, “Initial control samples consisted of (1) CNVs observed in 500 Europeans from the German PopGen project22 and (2) entries in the Database of Genomic Variants (containing 8006 CNVs at 3933 loci).23 A CNV was considered ASD specific if it was >10 kb, contained at least three probes, and at least 20% of its total length was unique when compared to the controls. To further test whether CNVs found in probands were specific to ASD, we also compared to CNV found in a cohort of 1152 nondisease controls of European origin from the Ontario population.24 In addition, we established the ACRD that had 834 putative CNVs or breakpoints mapped to the genome.” (page 478-479)
Response to Arguments
This is a new grounds of rejection necessitated by amendment.  	
Claims 33-34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Weiss (The New England Journal of Medicine (2008) volume 358, pages 667-675) and  Marshall ( The American Journal of Human Genetics (2008) volume 82, pages 477-488) as applied to claim 43, 31-32, 35-37  above, and further in view Pfeiffer (Genome Research (2006) volume 16, pages 1136-1148).
The teachings of Weiss and Marshall are set forth above.  

However, Peiffer teaches genomic DNA from blood samples were purified by PUREgene DNA purification system (page 1146, 1st column top).  Peiffer teaches methods of whole genome genotyping using Illumnia Infinium bead arrays.  Peiffer teaches whole genomes were amplified before hybridization to probes (page 1146, sample amplification and hybridization). Peiffer teaches genomic DNA from blood samples were purified by PUREgene DNA purification system (page 1146, 1st column top).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to purify genomic DNA from blood, amplify the whole genome prior to hybridization to the SNP array.  The artisan would be motivated to increase the amount of nucleic acids and thus improve sensitivity of the detection.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to amplify genomes by known means.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claims 46 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Weiss (The New England Journal of Medicine (2008) volume 358, pages 667-675) and  Marshall ( The American Journal of Human Genetics (2008) volume 82, pages 477-488) as applied to claim 43, 31-32, 35-37  above, and further in view
The teachings of Weiss and Marshall are set forth above.  
Weiss and Marshall do not specifically teach detection of deletion of RET.

Faraone does not specifically teach the deletion of a portion of RET or use of probes for detection.
However, Radian teaches that RET is on chromosome 10q21.2 (abstract). Radian teaches primers to RET gene to detect mutations (Page 15).
Designing probes which are equivalents to those taught in the art is routine experimentation. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design probes for detection of deletion of known markers, genes and/or chromosomal locations. As discussed above, the ordinary artisan would be motivated to have designed and tested new probes to obtain additional oligonucleotides that function to detect specific known markers, genes and/or chromosomal locations and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes from known markers, genes and/or chromosomal locations. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes using the teachings in the art at the time the invention was made. 
Therefore it would have been prima facie to one of ordinary skill in the art at the time the invention was made to use probes of D10S1220, D10S1225, RET or 10q21 to 
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634